People ex rel. Woods v Lempke (2018 NY Slip Op 00697)





People ex rel. Woods v Lempke


2018 NY Slip Op 00697


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


148 KAH 16-00071

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. ANTHONY T. WOODS, PETITIONER-APPELLANT,
vJOHN B. LEMPKE, SUPERINTENDENT, WENDE CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. 


MICHAEL J. STACHOWSKI, P.C., BUFFALO (MICHAEL J. STACHOWSKI OF COUNSEL), FOR PETITIONER-APPELLANT. 
ANTHONY T. WOODS, PETITIONER-APPELLANT PRO SE.

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (M. William Boller, A.J.), entered November 17, 2015 in a habeas corpus proceeding. The judgment, inter alia, denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court